DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.  Applicant’s arguments, see Remarks, filed March 28, 2022, with respect to the rejections of claims 7-20 under U.S.C. 35 § 103 have been fully considered and are persuasive.  The rejection of claims 7-20 have been withdrawn. 

Response to Amendment
2. This is in response to the amendments filed on March 28, 2022. Claims 7-20 have been amended. Claims 7-20 are currently pending and have been considered below.

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on June 1, 2022 in response to a telephonic voicemail left with Ryan Ricks on March 28, 2022. 

Please amend only claims 7 and 14 as follows:

7. (Currently Amended) A method of increasing privacy of a web user, the method comprising:
          receiving, from a privacy protection device configured to provide data including a tradeoff coefficient indicating a level of tradeoff between privacy and utility related to information included in a web browsing history
             a. generating, by a processor, a plurality of internet topics included in a web browsing history of the web user;    
             b. determining, by the processor, a number of links related to an internet topic of the plurality of internet topics to add to the web browsing history of the web user;
             c. repeating step (b) for each internet topic of the plurality of internet topics until the number of links is determined for the each internet topic of the plurality of internet topics;
            d. obtaining, by the processor, a plurality of links corresponding in number to the  respective number of links and corresponding in topic to the respective internet topic to add to the web browsing history of the web user; and
           e. repeating step (d) for the each internet topic of the plurality of internet topics until the plurality of links are obtained for the each internet topic of the plurality of internet topics, the plurality of links corresponding in number to the respective number of links determined for the each internet topic in step (c);

           wherein the determining of the number of links is based on the tradeoff coefficient and includes determining, based on the tradeoff coefficient, a first number and a second number different from the first number as the numbers of links for, respectively, a first internet topic and a second internet topic of the plurality of internet topics.

14. (Currently Amended) A computer-based privacy system, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
          receiving, from a privacy protection device configured to provide data including a plurality of internet topics and a tradeoff coefficient indicating a level of tradeoff between privacy and utility related to information included in a web browsing history, 
          a. identifying, by the processor, the plurality of internet topics included in a web browsing history of a web user;
          b. determining, by the processor, a number of links related to an internet topic of the plurality of internet topics to add to the web browsing history of the web user;
         c. repeating step (b) for each internet topic of the plurality of internet topics until the number of links is determined for the each internet topic of the plurality of internet topics;

          d. selecting obtaining, by the processor, a plurality of links corresponding in number to the respective number of links and corresponding in topic to the respective internet topic to add to the web browsing history of the web user; and
          e. repeating step (d) for the each internet topic of the plurality of internet topics until the plurality of links are obtained for the each internet topic of the plurality of internet topics, that correspond the plurality of links corresponding in number to the respective number of links determined for the each internet topic in step (c);
          wherein the determining of the number of links is based on the tradeoff coefficient and includes determining, based on the tradeoff coefficient, a first number and a second number as the numbers of links for, respectively, a first internet topic and a second internet topic of the plurality of internet topics.

Allowable Subject Matter
4.    Claims 7 - 20 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature to enhance privacy protection whereby data including a
plurality of internet topics and a tradeoff coefficient indicating a level of tradeoff between
privacy and utility related to information included in a web browsing history dictate the level of privacy protection between devices.  The closest prior art being " Gotz" Non-Patent Literature, Publishing Search Logs - A Comparative Study of Privacy
Guarantees, “Gervais” Non-Patent Literature, Quantifying web-search privacy, and newly searched Van Dusen (US 20140075004 A1). Gotz explores search engine algorithms for publishing frequent keywords, queries and clicks of a search log. Disclosing how methods that achieve variants of k-anonymity are vulnerable to active attacks. Gotz further demonstrate that the strong guarantees provided by ϵ-differential privacy unfortunately does not provide any utility for this problem and proposes a novel Algorithm ZEALOUS and show how to set its parameters to achieve (ϵ, δ)-probabilistic privacy. Gervais teaches we provide such a methodology. The invention attempts to formalize the adversary’s background knowledge and attacks, the users’ privacy objectives, and the algorithms to evaluate effectiveness of query obfuscation mechanisms. Machine-learning algorithms are built upon to learn the link ability between user queries. This encompasses the adversary’s knowledge about the obfuscation mechanism and the users’ web-search behavior.  Newly searched Van Dusen, provides a system and method for providing crowd sourced consensus building, topic categorization services, a commonplace, and on-line community services by topics. A result of the system and method is a Common Mental Map (CMM) for navigation. Visualization maps provide a customized view of this `best available` information commonplace. Different visualizations and views provide efficient tools to communities. Information from users and disparate external sources is combined and merged to form a more complete commonplace.


6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for receiving, from a privacy protection device configured to provide data including a plurality of internet topics and a tradeoff coefficient indicating a level of tradeoff between privacy and utility related to information included in a web browsing history. Thus, the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 7 and 14. Therefore claims 7 and 14 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 7 and 14 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491